Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 1of38 PagelD4

EXHIBIT “1”

Jimmie Chism v. Rufus Thompson, Dustin Whitson, and The Robertson Company, LLC d/b/a
Robertson Trucking

Civil Action No.:
(Page 3 of sCase 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 2 of 38 PagelD5

ELECTRONICALLY FILED
2018 Nov 74 11:52 AM
CLERK OF COURT

IN THE CIRCUIT COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

JIMMIE CHISM,
Plaintiff, -

¥S. Docket Nor CT-C95172-18
Division; VIIt

RUFUS THOMPSON, DUSTIN WHITSON
and THE ROBERTSON COMPANY, LLC,
d/b/a ROBERTSON TRUCKING

Defendants.

 

COMPLAINT

Comes now the Plaintiff, Jimmie Chism, by and through counsel of record, and would

show unto the Court as follows.

PARTIES
1, That your Plaintiff is a resident citizen of Peoria, Peoria County, Illinois;
2. ‘That your Defendant, Rufus Thompson, is assumed to be a resident citizen of
Reform, Pickens County, Alabama;
3. That your Defendant, Dustin Whitson, is assumed to be a resident citizen of

Winficld, Marion County, Alabama.

4. That your Defendant, The Robertson Company, LLC d/b/a Robertson ‘(rucking,
on information and belief, and at all times relevant hereto was, a foreign LLC organized under
the laws of the State of Alabama with its principa] physical business address being 57 Hatley

Detroit Road, Detroit, Lamar County, Alabama;
(page 4 of CASE 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 3of38 PagelD 6

JURISDICTION AND VENUE

5. Junsdiction of this Court is based upon T enn. Code Amn. §16-10-1 f\1. This cause of
action arose in Shelby County, Tenness¢e and, thercfore, pursuant to Tenn. Code Ann. §20-4-101,
proper venue is in Shelby C ounty, Tennessee.
FACTS

6. That on or about December I, 2017, Plaintiff, Jimmie Chsim, while operating a
2012 Hyundia Santa Fe automobile, bearing a 2018 Mlinois state license number 2016755,
owned and registered in the name of same, was lawfully traveling eastbound on W. Mallory, at I-
55, im Memphis, Shelby County, Tennessee. That the Defendant, Rufus Thompson, while
driving and operating a 2017 Intemational Freightliner automobile, bearing a 2017 Alabama.
state license number 32TR1812, assumed to be owned and registered in the name of Dustin
Whitson and/or The Robertson Company, V.L.C d/b/a Robertson Trucking, operated with —
permission and/or while on or about the business of and while in the course and scope of his
employment with the Defendant, Dustin Whitson and/or The Robertson Company, LLC d/b/a
Robertson Trucking, was also traveling in an eastbound direction on W. Mallory at I-55, when be
negligently and carclessly failed to yield to the Plaintiff's vehicle, while attempting to make a u-
turn, by crossing all lanes of traffic, encroaching into your Plaintiff's lane, and striking the
Plaintiff's vehicle. |

7. All of these negligent acts of the Defendants were the proximate cause of serious
injuries and damages to the Plaintiff, Jimmie Chism.

AGENCY
(age 5 of sf ase 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 4of38 PagelD 7

§. Plaintiff? relies upon common Jaw and statutory principles of agency as they relate
to Dustin Whitson and/or The Robertson Company, LLC d/b/a Robertson Trucking, including, but
not limited to, Section 55-10-31] of the Tennessee Code, which indicates that proof of Dustin
Whitson and/or The Robertson Company, LLC d/b/a Robertson Trucking’s ownership of the 2017
International }reightliner is “prima facie evidence that the vehicle at the time of the cause of action
sued on was being operated and used with authority, consent and knowledge of the owner in the .
very transaction out of which the injury or cause of action arose.” Each instance of negligence and
reckless condtict by the Defendants constitute a proximate and legal cause of the subject accident
and of the resulting injuries and damages tothe Plaintiff.
9. Negligence of Defendant driver Rufus Thompson is imputed to the
remaining Defendants, Dustin Whitson and/or The Robertson Company, LLC d/b/a
Robertson Trucking, under one or more of the following legal theories:
(a) Defendant driver, Rufus Thompson, at all times relevant hereto was an
agent, servant or employee of Defendants, Dustin Whitson and/or The
Robertson Company, LLC d/b/a Robertson Trucking; and/or

(b) Defendants engaged in a joint venture or adventure; and/or

(c) Defendant driver, Rufus Thompson, was on or about the business of the
remaining Defendants, Dustin Whitson and/or The Robertson Company,
LLC d/b/a Robertson Trucking; and/or

(d) Defendam driver, Rufus Thompson, was a permissive user of the vehicle owned
by the remaining Defendants, Dustin Whitson and/or The Robertson Company,

LIC d/b/a Robertson Trucking:
sCase 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 5 of 38 PagelD 8

(Page 6 of

ACTS OF NEGLIGENCE
10. Plaintii¥ charges and alleges that the Defendants were guilty of the following acts
of common Jaw negligence, each and every one of which were a direct and proximate cause of
the Plaintiff's resulting damayés to wit,
a. In failing to devote full time and attention to the operation of their vehicle;
b. In failing to maintain a proper lookout; |
c. Indnving their vehicle too fast under the conditions prevailing:

d. In failing to use that degree of care and caution as was required under the existing
circumstances and conditions for the safety of themselves and others properly upon

the aforementioned street; -

¢. In failing to control the movement, momentum for direction of travel of their vehicle,
or to fwn or guide the same, as il was their duty to do so, as to avoid causing a
collision to occur, then and thereby injuring Plaintiffs.

The acts of negligence as hereinabove set out on the part of the Defendants were the

direct and proximate cause of the collision giving rise to this cause and the injuries and damages

sustained by the Plaintiff, Jimmie Chism.
ll. Plaintiff further charges and alleges that at the time of the accident in question, the
,

following Ordinances of the City of Memphis were in full force and effect and were violated by the

Defendants;

o

See. 11-16-2 Duty to devote full time and attention ta

operating vehicle.

It is unlawful for a driver of a vehicle to fail to devote full time and attention to operating
such vehicle when such failure, under the then existing circumstances, endangers life, limb or

property.

Sec. 11-16-3 Duty to drive at safe speed, maintain lookout
: and keep vehicle under control.
(Page 7 of 9(CASE 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 6o0f38 PagelID9

\

Notwithstanding any speed limit or zone in effect at the time, or ri ght-of-way rules that
may be.applicable, every driver shal: ‘

A. Operate his or her vehicle at a safe speed;
B, Maintain a safe Jookout;
C. Lise due care to keep his or her vehicle under control.

Sec. 21-16-44 Reckless driving.

Any person who drives any vehicle in a wilful or wanton ‘disregard for the safety of
persons or property is guilty of reckless driving,

Violations of each of the above Ordinances of the Ci ty of Memphis, Tennessee by the
Defendants constitute negligence, per se. The violation of the above Ordinances of the City of
Memphis, Tennessee, as hereinabove set out on the part of the Defendants was the direct and

proximate cause of the collision giving rise to this cause and the injuries and damages sustained

by the Plaintiff, Jimmie Chism,
\
12, Plaintiff further charges and alleges that at the time of the accident in question,

the following Statutes of the State of Tennessee were in full and effect and was violated by the

Defendants;

§5-10-205. Reckless driving.

“Any person who drives any vehicle in a willful or wanton disregard for the safety of

persons or property is guilty of reckless driving.” ‘
55-8-136. ; Drivers to exercise due care,

(a) Notwithstanding the foregoing provisions of this chapter, every driver of a vehicle

shall exercise due care to avoid colliding with any pedestrian upon any roadway, and
shall give warming by sounding the hom when necessary, and shall exercise proper
precaution upon observing any child or any confused or incapacitated person upon a
roadway. cn )

(b) Notwithstanding any speed limit or zone in effect at the time, or right of way rules
that may be applicable, every driver of a motor vehicle shall exercise due care to avoid
colliding with any other motor vehicle, either being driven or legally parked, upon any
(page 8 of GASE 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 7 of 38 PagelD 10

! roadway, or any road sign, guard rail or any fixed object legally placed within or beside
the roadway right of way, by operating the motor vehicle at a safe speed, by maintaining
a sate lookout, by keeping the motor vehicle under proper control and by devoting full
time and attention to operating the motor vehicle, under the existing circumstances to
avoid endangering life, lintb or property.
35-8-123. Driving on roadways laned for traffic

Whenever any roadway has been divided into two (2) or more clearly marked lanes for
traffic, the following rules, in addition to all others consistent with this section, shall apply:

(1) A vehicle shall be driven as nearly as practicable entirely within a single lane
And shall not be moved from that lane unti] the driver has dirst ascertained
that the movement can be made with safety;

(2) Upon a roadway that is divided into three (3) lanes, a vehicle shall not be
driven in the center Jane except when overtaking and passing another vehicle
where the roadway is clearly visible and the center lane is clear of traffic
within a safe distance, or in preparation for a left turn or where the center
lane is al the time allocated exclusively to traffic moving in the direction the
vehicle is proceeding and is signposted to give notice of this allocation;

§5-8-152, Speed limits — Penalties

Violations of each of the above Statutes of the State of Tennessee by the Defendants
constitute negligence, per se. The violation of the above Statutes of the State of Tennessee as
hereinabove set out on the part of the Defendants was the direct and proximate cause of the
collision giving rise to this cause and the injuries and damages sustained by the Plaintiff, Jimmie
Chism..

INJURLES AND DAMAGES

13. Your Plaintiff charges and alleges that as a direct and proximate result of the
negligence on the part of the Defendants, the Plaintif, Jimmie Chism, sutfered damages
including, but not limited to, severe personal injuries, great physical pain and suffering, mental
anguish, impaired ability to enjoy the normal pleasures of' life, large medical expenses and lost
wages, :

That further, the Plaintiff, Jimmie Chism, charges and alleges that us a direct and proximate

result of the negligence of the Defendants, he sustained property damage to his vehicle.
(age 9 of § ASE 2:19-cv-02033-MSN-cgc Document1-1 Filed 01/10/19 Page 80f38 PagelD 11

WHEREFORE, PREMISES CONSIDERED, PLAINTIFFS RESPECTFULLY
PRAY:

1, That proper process issue against the Defendants requiring them to plead and answer.

2. That Plaintiff, Jimmie Chism, be awarded compensatory damages in the amount of

SEVEN HUNDRED FIFTY THOUSAND and 00/100 ($750,000.00) DOLLARS.

3. That the Plaintiff be gramed whatever relief, general or specific, this Court deems

equitable and just.

Respectfully Submitted,

Gatti, Kelner, Bienvenu & Montesi
LZ

mal ey, Esq. (204
Attorriey for Plainti
“249 Ad enue

Memphis, Tennessee 38103
(901) 526-2126

 
(age 2 of SaSe 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 9of38 Pagelb 12

The Shelby County, Tennessee Circuit Court

   

ug oti
“mnie |

Case Style: JIMMIE CHISM VS RUFUS THOMPSON

Case Number: CT-005172-18
Type: SUMMONS ISSD TO MISC

    

Sharon Smith, DC

Electronically signed on 11/14/2018 12:27:16 PM
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 10o0f38 PagelD 13

ELECTRONICALLY FILED
2018 Nov 14 11:52 AM

 

 

 

 

 

 

 

CLERK OF COURT
IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
SUMMONS IN CIVIL ACTION
X Lawsuit
© Divorce
Docket No. Ad Damnum $ :
JIMMIE CHISM RUFUS THOMPSON, DUSTIN

WHITSON and THE ROBERTSON
COMPANY, LLC d/b/a ROBERTSON
VS TRUCKING

 

 

 

 

 

Plaintiffs) : Defendant(s)

 

TO: (Name and Address of Defendant (One defendant per summons))
Dustin Whitson =~ © Certified Mail
1900 County Road

‘1 Winfield, AL 35594 © Shelby County Sheriff

. © Commission of Insurance ($)
SERVE THROUGH PROGRESSIVE PRIVATE PROCESS © Other TN County Sheriff ($)

X. Private Process Server
© Other

 

 

 

 

 

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court
and serving a copy of your answer to the Complaint on Bradford J. Spicer, Plaintiff's attorney, whose address is 219
Adams Avenue, Memphis, TN 38103, telephone (901) 526-2126 within THIRTY (30) DAYS after this summons
has been served upon you, not including the day of service. If you fail to do so, a judgment by default may be taken
against you for the relief demanded in the Complaint. ;

Clerk

 

TESTED AND ISSUED By D.C.

 

TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides a four thousand dollar ($4,000) personal property exemption from execution or seizure to satisfy a
judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the Clerk of the Court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be
effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law
and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and your family and trunks
or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 379-7895

I, _,Clerk of the Court, Shelby County,
- Tennessee, certify this to be a true and accurate copy as filed this

, Clerk

D.C.

By: ,
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 11o0f38 PagelD 14

 

RETURN OF SERVICE OF PROCESS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

 

 

 

 

By delivering on the day of , 20 > at M. acopy of the summons to the following
Witness
at
By: :
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

RETURN OF NON-SERVICE OF PROCESS
I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Witness

 

 

 

 

Because is (are) not to be found in this County after diligent search and
inquiry for the following reason(s):
This day of , 20

By:

 

 

Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

IN THE CIRCUIT COURT OF SHELBY COUNTY
TENNESSEE FOR THE THIRTIETH JUDICIAL
SUMMONS IN A CIVIL ACTION

DISTRICT AT MEMPHIS

 

 

 

 

 

 

 

RUFUS THOMPSON, DUSTIN WHITSON and
THE ROBERTSON COMPANY, LLC d/b/a

ROBERTSON TRUCKING

Defendants,

 

 

 

 

 

 

Attorney for Plaintiff/Pro Se

901-526-2126
Telephone Number

 

Docket No:
JIMMIE CHISM
Plaintiff, -
Bradford J. Spicer

Vs.

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 12 0f38 PagelD 15

The Shelby County, Tennessee Circuit Court

 

Case Style: JIMMIE CHISM VS RUFUS THOMPSON
Case Number: CT-005172-18

Type: SUMMONS ISSD TO MISC

 

Sharon. Smith, DC

Electronically signed on 11/14/2018 12:27:16 PM
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 13 of 38 PagelD 16

 

 

 

 

 

 

 

ELECTRONICALLY FILED
- 2018 Nov 14 11:52 AM
. CLERK OF COURT
IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
SUMMONS IN CIVIL ACTION |
X Lawsuit
© Divorce
Docket No. Ad Damnum $
JIMMIE CHISM RUFUS THOMPSON, DUSTIN

WHITSON and THE ROBERTSON
COMPANY, LLC d/b/a ROBERTSON
VS TRUCKING

 

 

 

 

 

 

Plaintiff{s) , Defendant(s)
TO: (Name and Address of Defendant (One defendant per summons))
Ruts Thompson n Road © Certified Mail
riendship Church Roa :
Reform, AL . : O Shelby County Sheriff

© Commission of Insurance ($)
O Other TN County Sheriff ($)
X Private Process Server

© Other

 

SERVE THROUGH PROGRESSIVE PRIVATE PROCESS

 

 

 

 

 

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court
and serving a copy of your answer to the Complaint on Bradford J. Spicer, Plaintiff's attorney, whose address is 219
Adams Avenue, Memphis, TN 38103, telephone (901) 526-2126 within THIRTY (30) DAYS after this summons
has been served upon you, not including the day of service. If you fail to do so, a judgment by default may be taken
against you for the relief demanded in the Complaint.

Clerk

 

TESTED AND ISSUED By D.C.’

 

TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides a four thousand dollar ($4,000) personal property exemption from execution or seizure to satisfy a
judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the Clerk of the Court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be
effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law
and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and your family and trunks
or other receptacles necessary. to contain such apparel, family portraits, the family Bible and schoo! books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 379-7895

 

I, ~ ,Clerk of the Court, Shelby County,
Tennessee, certify this to be a true and accurate copy as filed this

; Clerk

By: , D.C,
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 140f38 PagelD 17

 

RETURN OF SERVICE OF PROCESS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

 

 

 

 

By delivering on the day of ,20___at M. acopy of the summons to the following
Witness
at
By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

RETURN OF NON-SERVICE OF PROCESS
I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Witness :
Because is (are) not to be found in this County after diligent search and

 

 

 

 

inquiry for the following reason(s):
This day of , 20
By:

 

 

Signature of person accepting service Sheriff of other authorized person to serve process -

 

 

 

 

IN THE CIRCUIT COURT OF SHELBY COUNTY
SUMMONS IN A CIVIL ACTION

TENNESSEE FOR THE THIRTIETH JUDICIAL

DISTRICT AT MEMPHIS

 

 

 

 

 

 

 

RUFUS THOMPSON, DUSTIN WHITSON and
THE ROBERTSON COMPANY, LLC d/b/a

ROBERTSON TRUCKING

 

 

 

 

 

 

 

Attorney for Plaintiff/Pro Se

901-526-2126
Telephone Number

 

Docket No:
JIMMIE CHISM
Plaintiff,
Defendants,
Bradford J. Spicer

Vs.

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 15o0f38 PagelD 18

The Shelby County, Tennessee Circuit Court

 

 

Case Style: JIMMIE CHISM VS RUFUS THOMPSON
Case Number: CT-005172-18
Type: SUMMONS ISSD TO MISC

 

Sharon Smith, DC

Electronically signed on 11/14/2018 12:27:16 PM
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 16 of 38 PagelD 19

 

 

 

 

 

 

ELECTRONICALLY FILED
2018 Nov 14 11:52 AM
CLERK OF COURT
IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
SUMMONS IN CIVIL ACTION
X Lawsuit
; .O Divorce
Docket No. : Ad Damnum $
JIMMIE CHISM RUFUS THOMPSON, DUSTIN

WHITSON and THE'ROBERTSON
COMPANY, LLC d/b/a ROBERTSON
VS TRUCKING

 

 

 

 

 

 

Plaintiffs) Defendant(s)

TO: (Name and Address of Defendant (One defendant per summons))
The Robertson Company, LLC d/b/a ROBERTSON TRUCKING O Certified Mail
SERVE ANY AGENT OR OFFICER AUTHORIZED TO ACCEPT © Shelb heriff
SERVICE elby County Sheri
57 Hatley Detroit Road © Commission of Insurance ($)
Detroit, AL 35552 © Other TN County Sheriff ($)
SERVE.THROUGH PROGRESSIVE PRIVATE PROCESS X Private Process Server

 

© Other

 

 

 

 

 

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court
and serving a copy of your answer to the Complaint on Bradford J. Spicer, Plaintiff's attorney, whose address is 219
Adams Avenue, Memphis, TN 38103, telephone (901) 526-2126 within THIRTY (30) DAYS after this summons
has been served upon you, not including the day of service. If you fail to do so, a judgment by default may be taken
against you for the relief demanded in the Complaint.

Clerk

 

TESTED AND ISSUED By D.C.

 

TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice: .
Tennessee law’ provides a four thousand dollar ($4,000) personal property exemption from execution or seizure to satisfy a
judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the Clerk of the Court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be
effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law

_and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and your family and trunks
or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel ofa lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 379-7895

\

I, Clerk of the Court, Shelby County,
Tennessee, certify this to be a true and accurate copy as filed this

. ; Clerk

D.C.

By: _ >
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 17of38 PagelD 20

 

RETURN OF SERVICE OF PROCESS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

 

 

 

 

By delivering on the day of ,20__at M. a copy of the summons to the following
Witness :
at
By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

RETURN OF NON-SERVICE OF PROCESS
I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Witness

 

 

 

 

 

 

Because is (are) not to be found in this County after diligent search and
inquiry for the following reason(s):
This day.of . , 20
By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

SUMMONS IN A CIVIL ACTION

 

 

 

 

 

IN THE CIRCUIT COURT OF SHELBY COUNTY
TENNESSEE FOR THE THIRTIETH JUDICIAL

DISTRICT AT MEMPHIS

 

RUFUS THOMPSON, DUSTIN WHITSON and
THE ROBERTSON COMPANY, LLC d/b/a

ROBERTSON TRUCKING

Defendants,

 

 

 

 

 

 

Attorney for Plaintiff/Pro Se

901-526-2126 _
Telephone Number

 

Docket No:
JIMMIE CHISM
Plaintiff,
Bradford J. Spicer

Vs.

 

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 18 o0f 38 PagelD 21

The Shelby County, Tennessee Circuit Court

 

 

 

 

 

Case Style: JIMMIE CHISM VS RUFUS THOMPSON
Case Number: '  CT-005172-18

Type: SUMMONS ISSD TO MISC \

 
  

Sharon Smith, DC

c

Electronically signed on 11/14/2018 12:27:16 PM
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 19 of 38 PagelD 22

 

 

 

 

 

 

 

ELECTRONICALLY FILED
2018 Nov 14 11:52 AM
CLERK OF COURT
IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
SUMMONS IN CIVIL ACTION
X Lawsuit
© Divorce
Docket No. Ad Damnum $
JIMMIE CHISM RUFUS THOMPSON, DUSTIN

WHITSON and THE ROBERTSON
COMPANY, LLC d/b/a ROBERTSON
VS TRUCKING

 

 

 

 

 

 

 

Plaintiff{s) , Defendant(s)
TO: (Name and Address of Defendant (One defendant per summons))
Unique Insurance Company © Certified Mail
7400 N. Caldwell © Shelby County Sheriff

Niles, IL 60714

© Commission of Insurance ($)
© Other TN County Sheriff ($)
X Private Process Server

: O Other

(PURSUANT TO INSURANCE CLAIM_NUMBER_17ILP0014324. UNINSURED/UNDERINSURED

MOTORIST PROVISION T.C.A.56-7-1201---56-7-1206)

 

 

 

 

 

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court
and serving a copy of your answer to the Complaint on Bradford J. Spicer, Plaintiff's attorney, whose address is 219
Adams Avenue, Memphis, TN 38103, telephone (901) 526-2126 within THIRTY (30) DAYS after this summons .
has been served upon you, not including the day of service. If you fail to do so, a judgment by default may be taken
against you for the relief demanded in the Complaint.

Clerk

 

TESTED AND ISSUED . By . D.C.
TO THE DEFENDANT: :

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides a four thousand dollar ($4,000) personal property exemption from execution or seizure to satisfy a
judgment, If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the Clerk of the Court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be
effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law
and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and your family and trunks
or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel of'a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 379-7895

 

I, sClerk of the Court, Shelby County,
Tennessee, certify this.to be a true and accurate copy as filed this

, Clerk

By: - , D.C.
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 20 of 38 PagelD 23

 

RETURN OF SERVICE OF PROCESS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

 

 

 

 

By delivering on the day of ,20__at M. a copy of the summons to the following
Witness
at
By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

RETURN OF NON-SERVICE OF PROCESS
I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Witness

 

 

 

 

 

 

Because is (are) not to be found in this County after diligent search and
inquiry for the following reason(s):
This day of , 20
By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

IN THE CIRCUIT COURT OF SHELBY COUNTY
TENNESSEE FOR THE THIRTIETH JUDICIAL
SUMMONS IN A CIVIL ACTION

DISTRICT AT MEMPHIS

 

 

 

 

 

 

 

RUFUS THOMPSON, DUSTIN WHITSON and
THE ROBERTSON COMPANY, LLC d/b/a

ROBERTSON TRUCKING

Defendants,

 

 

 

 

 

 

Attorney for Plaintiff/Pro Se

901-526-2126
Telephone Number

 

Docket No:
JIMMIE CHISM
Plaintiff,
Bradford J. Spicer

Vs.

 
Case 2:19-cv-02033-MSN-cgc Document1-1 Filed 01/10/19 Page 21 of 38

The Shelby County, Tennessee Circuit Court

 

Case Style: JIMMIE CHISM VS RUFUS THOMPSON
Case Number: CT-005172-18
Type: SUMMONS ISSD TO MISC |

     

ae
cS

Sharon Smith, DC

Electronically signed on 11/14/2018 12:27:16 PM

PagelD 24
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 22 of 38 PagelD 25

y-

 

> ELECTRONICALLY FILED
— “ 2018 Nov 14 11:52 AM
1 | ] = CLERK OF COURT
DEC 27 208 (1 / Jin tne circuit court OF SHELBY COUNTY TENNESSEE .

J} FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
CIRCUN COURT CLERK
BY “2.0 SUMMONS IN CIVIL ACTION

i ee EER
X Lawsuit

© Divorce
CT-005172-18 Div. 8 ~~ Ad Damnum $__.

 

     

 

Docket No,

JIMMIE CHISM RUFUS THOMPSON, DUSTIN
WHITSON and THE ROBERTSON
COMPANY, LLC d/b/a ROBERTSON
Vs TRUCKING

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintif{s) Defendant(s)
TO: (Names and Address of Defendant (One defendant per summons))

Unique Insurance Company © Certified Mail
7400 N. Caldwell © Shelby County Sheriff
Niles, IL 60714 © Commission of Insurance ($)

© Other TN County Sheriff (3)
(PURSUANT ‘TO INSURANCE CLAIM NUMBER _1711,P0014324_UNINSURED-UNDERINSURED

X Private Process Server
MOORIST PROVISION T.C.A.56-7-120)---56-7-1206)
. © Other

 

 

 

 

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court
and serving a copy of your answer to the Complaint on Bradford J. Spicer, Plaintiff's attorncy, whose address is 219

Adams Avenue, Memphis, TN_38103, telephone (901) 526-2126 within THIRTY (30) DAYS after this summons
has been served upon you, not including the day of service. If you fail to do so, a judgment by default may be taken

against you for the relief demanded in the Complaint.
Clerk

 

By D.c.

 

TESTED AND ISSUED

é

TO THE DEFENDANT:

NOTICE; Pursuant lo Chapter 919 of the Public Acts of 1980, you arc hereby given the following notice:

Tennessee law provides a four thousand dollar ($4,000) personal property exemption from exccution or scizure to satisfy a
judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the ilems you wish Lo claim us exempt with {he Clerk of the Court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be
effective as to any execution of garnishment issued prior to the filing of the list. Certain items are automatically exempt by law
and do not nccd to be listed. These include items of necessary wearing apparcl (clothing) for yourself and your family and trunks
or other receptacles-necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
itcms be scized. you would have ihe right to recover them. If you do not understand your exemption right or how to exercise it,
you may wish to seck the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 379-7895

I, .Clerk of the Court, Shelby County,
Tennessee, certify this to be a rue and accurate copy as filed this

” Clerk

By: , : , D.C.
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 23 of 38 PagelD 26

 

RETURN OF SERVICE OF PROCESS

T HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

 

 

 

By delivering on the day of ,20___at M. acopy of the summons to the following
Witness
at
7” By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

RETURN OF NON-SERVICE OF PROCESS
] HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Witness

 

 

 

 

 

Because is (are) not to be found in this County after diligent search and
inquiry for the following reason(s):
This day of , 20
: By:
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
b= :
a , S
oa Z|
O 3 © gI5
oe EN BIO
aE Z ml
m < =
wa = z|2
B= 2 =| < 9
a 0 Ala “a
eB < ala} E
Dmx Z 71)
OFFER & Z| ~-|O a
ca wn | Z| 2 | 2
o fri fal O} & o| .&
FOS Z > Bal cA] Ol a
mo o |e Sl els ‘AR ©
Ome = |= O46) . Aun
o| &a Ss oO mae Wen
Bak ma] 7} x
sags S la le aes Bes
S| =ze (4 1S le Zia Se Ss eS
3| E4u Sis «w«SiEos 88s
— & -| >
Al Zea Hola paaaa ma<&
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 24 o0f38 PagelD 27
. ]

The Shelby County, Tennessee Circuit Court

 

Case Style: . , JIMMIE CHISM VS RUFUS THOMPSON
Case Number: CT-005172-18
Type: SUMMONS ISSD TO MISC

 

Sharon Smith, DC

Electronically signed on 11/14/2018 12:27:16 PM
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 25 of 38 PagelD 28

*

STATE OF TENNESSEE
Bepartment of Commerce and Insurance
500 James Robertson Parkway
Nashville, TN 37243-1131
PH - 615.532.5260, FX - 615.532.2788
Jerald.E.Gilbert@tn.gov

November 26, 2018

Unique Insurance Company Certified Mail

300 Montvue Rd. C/O C T Corp Return Receipt Requested
Knoxville, TN .37919-5546 7017 1450 0002 1333 5316
NAIC # 10655 Cashier # 41898

Re: Jimmie Chism V. Unique Insurance Company

Docket # Ct-005172-18

To Whorn It May Concern:

Pursuant to Tennessee Code Annotated § 56-2-504 or § 56-2-506, the Department of
Commerce and Insurance was served November 21, 2018, on your behalf tn connection with
the above-styled proceeding. Documentation relating to the subject is herein enclosed.

Jerald E. Gilbert
Designated Agent
Service of Process

Enclosures .
cc: Circuit Court Clerk
Shelby County

140 Adams Street, Rm 324
Memphis, Tn 38103

LVS AG

<< RECEIVED

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 26 of 38 PagelD 29

ELECTRONICALLY FILED
2018 Dec 31 1:31 PM
CLERK OF COURT

IN THE CIRCUIT COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

JIMMIE CHISM, )
)
‘Plaintiff, ) “
/ ) No. CT-005172-18
) Div. VII
) JURY DEMAND
VS. )
)
RUFUS THOMPSON, DUSTIN ) i
WHITSON and THE ROBERTSON )
COMPANY, LLC, d/b/a ROBERTSON )
TRUCKING, : )
)
Defendants. )
NOTICE OF APPEARANCE

 

Attorney William Ritchie Pigue with the law firm of Taylor, Pigue, Marchetti & Blair,
PLLC, enters this appearance as counsel of record for Unique Insurance Company, unnamed
Defendant served in this cause.

| Respectfully submitted,

TAYLOR, PIGUE, MARCHETTI & BLAIR,
PLLC

py, Wm. hihi. Gave,
Wm. Ritchie Pigue, BPR #2898
Attorney for Unnamed Defendant
2908 Poston Avenue
Nashville, TN 37203
(615) 320-3225

rpigue@tpmblaw.com

CERTIFICATE OF SERVICE

I hereby certify that a true and exact copy of the foregoing has been mailed via U.S. Mail
to the following this _/9 day of December, 2018:

Mr. J. Phillip Kerley, Esq., BPR #20482
Gatti, Keltner, Bienvenu & Montesi

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 27 of 38 PagelD 30

Attomey for Plaintiff
219 Adams Avenue
Memphis, TN 38103
P: (901) 526-2126

Mr. Rufus Thompson
Defendant .

23 Friendship.Church Road
Reform, AL 35481

Mr. Dustin Whitson
Defendant

1900 County Road
Winfield, AL 35594

The Robertson Company, LLC d/b/a
Robertson Trucking

 

Defendant
1900 County Road
Winfield, AL 35594 ‘
; . bln. fpitihio, gree,
a Wm. Ritchie Pigue a

 
‘Case 2:19-cv-02033-MSN-cgc Document1-1 Filed 01/10/19 Page 28 of 38 PagelD 31

ELECTRONICALLY FILED
2018 Dec 31 1:33 PM
CLERK OF COURT

IN THE CIRCUIT COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

JIMMIE CHISM, )
:
Plaintiff, )
| )
Vs. ) Docket No. CT-005172-18
) Div. VIII.
) JURY DEMAND
)
RUFUS THOMPSON, DUSTIN )
WHITSON and THE ROBERTSON | )
COMPANY, LLC, d/b/a ROBERTSON )
TRUCKING, )
)
Defendants, )
)
Unique Insurance Company, )
)
Unnamed Defendant. )
ANSWER

Defendant Unique Insurance Company for answer to the Complaint served upon it says:

1,

2,

Defendant upon information and belief admits the allegations in Paragraph 1.
Defendant has no specific knowledge or information regarding the allegations of
Paragraph 2, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 3, therefore demands strict proof thereof,

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 4, therefore, demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of

Paragraph 5, therefore demands strict proof thereof.

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 29 of 38 PagelD 32

10.

11.

12,

13,

Defendant admits that it has been notified about a December 1, 2017 accident, which
occurred in Memphis, Shelby County, Tennessee; however, Defendant has no
specific knowledge or information regarding the remaining allegations of Paragraph
6, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 7, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 8, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 9, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 10, therefore demands strict proof thereof. |
Defendant has no specific knowledge or information regarding the allegations of
Paragraph 11, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of
Paragraph 12, therefore demands strict proof thereof.

Defendant has no specific knowledge or information regarding the allegations of

Paragraph 13, therefore demands strict proof thereof.

Each and every allegation not herein specifically admitted or denied is hereby denied as

fully as though specifically denied.

Defendant reserves the right to amend and supplement this answer after discovery is

completed in this case.

i

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 300f 38 PagelD 33

Defendant, Unique Insurance Company, for separate, independent and affirmative

defenses to the action filed against it says: |

. Plaintiff's coverage with Unique Insurance Company is limited to $25,000.00 per person
and under no circumstances can Plaintiff obtain judgment against this Defendant exceeding that
amount based upon the policy of insurance which exists. Therefore, because Defendants are in
insured to the extent of Defendant’s coverage, Unique Insurance Company should be dismissed
from this case. Defendant further avers that on or about December 1, 2017, Plaintiff Jimmie
Chism committed acts of negligence which caused or contributed to the accident which occurred
that day and his percentage of contribution should bar or reduce this right to recover in this
cause, Defendant further avers that Plaintiff Jimmie Chism advised the police officer at the
accident investigation that he was not injured, therefore having suffered no personal injuries as
stated by Plaintiff, all claims for personal injuries, medical expenses, et cetera asserted by
Plaintiff in this case should be dismissed. Defendant further avers that Defendants have sufficient
insurance coverage equal or greater than that.of this Defendant applicable to the December 1 ,
2017 accident, therefore Unique Insurance Company as underinsured or uninsured motorist
carrier served in this cause, should be dismissed.

Defendant: Unique Insurance Company having fully answered the complaint filed against
it denies that Plaintiff is entitled to any monetary damages from this Defendant, denies that
Plaintiff is entitled to $750,000.00 as alleged in the complaint, requests a jury of twelve to try
this cause and requests that Plaintiff’s claims against this Defendant be dismissed at Plaintiffs
cost.

Defendant; Unique Insurance Company now assumes the role of Cross-Plaintiff and as

Cross-Plaintiff, asserts the following:

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 31 of 38 PagelD 34

1.

Cross-Plaintiff has been served and sued in this litigation as Plaintiff Jimmie Chism’s
under ot uninsured motorist carrier.

Cross-Plaintiff has been sued and it is claimed by Plaintiff Jimmie Chism that he
should be allowed to recover from Defendant/Cross-Plaintiff Unique Insurance
Company in this case as a result of the negligence of the named Defendants resulting
from the December 1, 2017 accident.

Cross-Plaintiff alleges that Cross-Defendants Rufus Thompson, Dustin Whitson and
The Robertson Company, LLC, d/b/a Robertson Trucking through their negligent
acts, negligence per se and omissions on December 1, 2017 caused the December 1,
2017 accident. Therefore, if Cross-Plaintiff is required to pay the original Plaintiff
Jimmie Chism and its insured any amount of money under the Unique Insurance
Company policy, then Cross-Plaintiff Unique Insurance Company is entitled to a
judgment for said amount paid to the original Plaintiff Jimmie Chism resulting from
Defendants’ negligence or negligence per se on December 1, 2017 as alleged in the

original complaint.

Cross-Plaintiff requests that it be grarited judgment against Cross-Defendants Rufus

Thompson, Dustin Whitson and The Robertson Company, LLC, d/b/a Robertson

Trucking if it is required to make any payments to the original Plaintiff Jimmie Chism, its

insured.

Cross-Plaintiff requests that it be granted judgment against Cross-Defendants and

requests a jury of twelve to try this cause.

Respectfully submitted,
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 32 of 38 PagelD 35

TAYLOR, PIGUE, MARCHETTI & BLAIR,
PLLC

BY: __ win. fit Lice, Baue_
Wm. Ritchie Pigue, BPR#2898
Attorney for Unnamed Defendant
2908 Poston Avenue
Nashville, TN 37203
(615) 320-3225

rpigue@tpmblaw.com

CERTIFICATE OF SERVICE
I hereby certify that a true and exact copy of the foregoing has been mailed via U.S. Mail
to the following this_/7 day of December, 2018:

Mr. J. Phillip Kerley, Esq., BPR #20482
Gatti, Keltner, Bienvenu & Montesi
Attorney for Plaintiff

219 Adams Avenue

Memphis, TN 38103

P: (901) 526-2126

Mr. Rufus Thompson
Defendant

23 Friendship Church Road
Reform, AL 35481

Mr. Dustin Whiston
Defendant

1900 County Road
Winfield, AL 35594

The Robertson Company, LLC d/b/a
Robertson Trucking

Defendant

1900 County Road

Winfield, AL 35594

Wm. Ritchie Pigue/
Case 3:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 33 of 38 PagelD 36

ns

“af
ow .4 co ELECTRONICALLY FILED
2018 Nov 14 11:52 AM
| | [=| CLERK OF COURT

JAN 04 2679

  

IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
‘FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

ciACuUIT COUR) CLERK

BY.

 

 

 

 

 

 

 

pe. SUMMONS IN CIVIL ACTION
‘ X Lawsuit
. © Divorce
Docket No.__©77005172-18 Div. 8 Ad Damnum §
JIMMIE CHISM ie RUFUS THOMPSON, DUSTIN

WHITSON and THE ROBERTSON
COMPANY, LLC d/b/a ROBERTSON
VS | TRUCKING.

 

 

 

 

 

 

Plaintiffs) Defendant(s)
TO: (Name and Address of Defendant (One defendant per’summons))
me Whitson 4 | © Certified Mail
‘ounty Roa :
Winfield, AL 35594 ° Shelby County Sheriff
© Commission of Insurance ($)
SERVE THROUGH PROGRESSIVE PRIVATE PROCESS © Other TN County Sheriff ($)

 

ae
X Private Process Server

O Other

u

 

 

 

 

 

You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court
and serving a copy of your answer to the Complaint on Bradford J. Spicer, Plaintiff’s attorney, whose address is 219
Adams Avenue, Memphis, TN 38103, telephone (901) 526-2126 within THIRTY (30) DAYS after this summons
has been served upon you, not including the day of service. If you fail to do so, a judgment’by default may be taken
against you for the relief demanded in the Complaint.
, Clerk

 

TESTED AND ISSUED By D.C.

 

TO THE DEFENDANT:

NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:

Tennessee law provides a four thousand dollar ($4,000) personal propeity exemption from execution or seizure to satisfy a
judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under cath, of the items you wish to claim as exempt with the Clerk of the Court, The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be
effective as to any execution or gamishment issued prior to the filing of the list. Certain items are automatically exempt by law
and do not need to be listed, These include items of necessary wearing apparel (clothing) for yourself and your family and trunks
or other receptacles necessary to contain such apparel, family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel of a lawyer.

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 379-7895 ;

1, ,Clerk of the Court, Shelby County,
Tennessee, certify this to be a (ruc and accurate copy as filed this

, Clerk

By: , D.C.
Case #'19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 34o0f38 PagelD 37

" 4 '

~ . é

 

RETURN OF SERVICE OF PROCESS
] HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the Qo day of ee vey 20 Bar 3.05Pm. a copy of the summons to the following
Winess___ DUSK W/ni+-son
a_(9060 Courity Kd. [bd Winfielal AL. 35594

By: SEL Artachock.

Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

RETURN OF NON-SERVICE OF PROCESS
] HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Witness -
Because “ is (are) not to-be found in this County after diligent search and

 

 

 

 

 

 

 

inquiry for the following reason(s):
This day of ,20
. By: .
Signature of person accepting service Sheriff of other authorized person to serve process

 

 

 

 

 

 

 

 

 

 

 

 

 

3
Es :
eo Sl
Qa Z ZI35

OD © Os

> a El oy

m= 3 ml

Ba < 2|"

Be B ze

R= .

OF 5 fal ee] Go a

Fa < ale g

Bak x. OS &

OR, & & Z| PO a

Oye wn 9 zZ/o 3

Sas © w S| 25 als

Om & ; cI ol HZ AT Ss
s| sac oO Bao 85
Zl O86 fal lor ESS) § Tape
2 mos wh my al SB} Al o's
Z| =Ze& S| | Asaf Sen
S| EFZE S|) Sse BSse
o go & “” a
Al Zea Elim Ssealeaa al<&

 

 

 
Case pio-cv-02083-MSN-cgc Document 1-1 Filed 01/10/19 Page 35o0f 38 PagelD 38

+

The Shelby County, Tennessee Circuit Court

 

Case Style: JIMMIE CHISM VS RUFUS THOMPSON
Case Number: CT-005172-18
Type: SUMMONS ISSD TO MISC

 

Sharon Smith, DC

Electronically signed on 11/14/2018 12:27:16 PM
Case 2:19-cv- 02033- MSN-cgc Document 1-1 Filed 01/10/19 Page 36 of 38 er 39

~ mF

~

2
~

AFFIDAVIT OF SERVICE OF PROCESS

i

IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE

I, ‘Donnie Ba pus hey , first being duly sworn, make oath as follows:

Documents:: Summons and Complaint
Docket Number: CT-005172-18
Plaintiff(s): Jimmie Chism
. Defendant(s): Rufus-Thompson, Dustin Whitson, et al. 7 oT ———
Subject(s): Dustin Whitson

Date & Time of Sve(s): | 12 42 ha o ‘0d fulle
Address of Service(s): [Fo O [é bute ko ad. 73
— MWinkiell AL 25594

Manner of Service(s): Personally served

The above indicated document(s) have/has been served in compliance with the laws

of the State and the Rules of the courts. vis Psiack

Private Process Server
P.O. Box 343058
Bartlett, TN 38184
(901) 388-7113

Swom and subscribed to before me this Lf May of ( eC OW Woty , 2018

 

> TH
~ > K :
ashe c ta % ge
eos . ud. * Lat
My Commission Expires: notary om stat exaire’
. a ent sic re
comms L 20°
MY egoruary 262°
é
Case 2:19-cv-02033-MSN-cgc Document1-1 Filed 01/10/19 Page 37 0f38 PagelD 40

IN THE CIRCUIT COURT OF TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

JIMMIE CHISM,

Plaintiff,
VS. DOCKET NO.: CT-005172-18

; DIV, Vil e

RUFUS THOMPSON, DUSTIN WHITSON, JURY DEMANDED
and THE ROBERTSON COMPANY, LLC ,
d/b/a ROBERTSON TRUCKING,

Defendants.

 

SPECIAL NOTICE OF ENTRY OF APPEARANCE

 

The Law Office of Craig J. Lazarov, by and through Jennifer S. Slager, hereby gives
notice of its appearance as the attorney and counselor of record for the Defendants, Rufus
Thompson, Dustin Whitson, and The Robertson Company, LLC d/b/a Robertson Trucking, and
states that this Notice is not a general appearance of these Defendants, as all issues related to
service of process, jurisdictional, procedural and/or substantive rights, defenses or contentions,
including statutory limitation of actions, are specifically reserved.

The undersigned hereby requests that all notices given or required to be given, and all
pleadings (other .than initial service of Summons and/or Complaint) served or required to be

served, in this case be given to and served upon the undersigned at the address indicated below.

 
Case 2:19-cv-02033-MSN-cgc Document 1-1 Filed 01/10/19 Page 38 of 38 PagelD 41

Respectfully submitted,

motte f 4 gar
TEN IFER S. tr Hosi4a7y]
EJ2@nationwidé.com

Ditegt Dial: 901-620-2969

LAW OFFICE OF CRAIG J. LAZAROV
‘Attorney for Defendants

5350 Poplar Avenue, Suite 306

Memphis, TN 38119

Phone: 901-620-2967

Fax: 877-441-7199

TC #19-000124

 

CERTIFICATE OF SERVICE

I, the undersigned attorney, do hereby certify that a true and exact copy of the foregoing
instrument has been served on the following interested parties, via U.S. Mail, postage pre-paid,
on this the uy day of January, 2019:

J. Phillip Kerley-
Attorney for Plaintiff
219 Adams Avenue
Memphis, TN 38103

Wm. Ritchie Pigue \
Attorney for Unique Insurance Company
2908 Poston Avénue

Nashville, TN 37203

walt | Si Sag

FHNNTFER)S SLAGER
